an action to recover damages for breach of contract or warranty, the plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court, Ninth and Tenth Judicial Districts, *560dated July 26, 2007, which affirmed an order of the District Court of Suffolk County, Second District, dated May 31, 2006, granting the motion of the defendants DaimlerChrysler Corp. and DaimlerChrysler Motors Company, LLC, pursuant to CPLR 5015 (a) (4) to vacate a judgment of the District Court of Suffolk County, Third District, dated August 2, 2005, entered upon their default in appearing.
Ordered that the order is affirmed, with costs, for reasons stated by the Justices of the Appellate Term in their order dated July 26, 2007 (see Katims v DaimlerChrysler Corp., 16 Misc 3d 135[A], 2007 NY Slip Op 51516[U] [2007]). The plaintiffs remaining contentions, which were not addressed in that order, are without merit. Fisher, J.E, Dillon, McCarthy and Belen, JJ., concur.